Title: To Thomas Jefferson from Thomas Cooper, 15 April 1825
From: Cooper, Thomas
To: Jefferson, Thomas


                        Dear Sir
                        
                            Columbia, South Carolina.
                            Ap 1825
                        
                    I was exceeding glad to receive one more letter from  without expecting it, and I rejoice to find that you are yet capable of  exertion. I send you my Pamphlet on Consolidation in opposition  the prevailing heresy of the General Welfare, & also my petition for the restoration of my fine imposed under the Sedition Law. You are not many years distant from the inevitable separation we must all undergo from our connections with the affairs of the world here; but whatever may become of hereafter, I am persuaded, the more interest we take while we sojourn here, in the circumstances that affect the happiness of our fellow creatures, the more we live, & the happier we live; and that it is wise in us to cherish this interest, even had we the knowledge that we should die tomorrow. Fortunately, the prospect for the human race is cheering. Within fifty years the march of Mind has been more rapid than for 500 years previous. It is possible we may travel onward with the acceleration, that previous impulse during this period, has been so well calculated to give. I think it will be so, induced by the hope that it will be so; and I am not inclined to abandon this mentis gratissimus error. Impatience perhaps, and short sightedness has for many years made me half Manichean; but the prospects brighten and we seem to have an excuse for hoping & expecting that an approximation to Condorcet’s perfectability may not be altogether a visionary delusion. Venient annis secula seris.I shall finish my course of Political Economy,  in about a m and publish it (if I can) in the winter. I have endeavoured to make ound book; I shall include the elementary theory of republican ties. I hope you will yet live to cast your eye over it, when it appears. I have another work, now I hope in the press, of which when I see it, I will write to you more.At present, I am triumphant over my clerical and federal enemies, and appear to be pretty much in “the odour of sanctity” here. But we have scotched the Snake, not killed it. The Clergy are silently watching their opportunity. If the attack should again be made upon me from that quarter, I shall make the last effort of my Life and go the whole length before the public: I am preparing or rather prepared for the struggle. Nothing prevents me from being the assailant, but the fear of the effect of rancour on the fortunes of my Children; which would be inevitable. What man can avoid being half manichean, who has thoroughly studied as I have done the whole history of clerical domination?I am very glad you have so good reason to be satisfied with the importation of Professors. Our College here, is improving fast; in solid knowledge, in sober conduct, in numbers, and in reputation. Our Trustees here however, have somewhat of the fault of all Governors that of “Governing too much”: I wish they would take the advice of the merchants to Colbert, Laissez nous faire; as to all the details of discipline & instruction. It is really fortunate for Virginia that you have taken so much active interest in an affair of su importance as the apparatus for national instruction. Your  was really retrograding. Republicanism is a farce without  education. I hope the Clergy will let you alone. I do not feel quite safe from their machinations here, yet. I dare not yet say with Entellus in Virgil, hic victor castus artemque repono.My health has been much affected by flying gout: but abstinen from all kind of fermented liquor, and a very moderate use of  flesh meat, is producing a good effect. How my health will be in the Summer I know not; I hope good enough to permit to assure you in person of my affectionate respect.
                        Thomas Cooper
                    